DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-13 in the reply filed on 20 July 2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third pressure chamber positioned above the second pressure chamber of Claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the third pressure chamber is positioned above the second pressure chamber as Figure 3 shows the third pressure chamber PC3 adjacent the second pressure chamber PC2, not above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent # 11,346,147 [hereinafter ‘147].
Regarding claim 1, ‘147 teaches in Figure 1, a device (10) [sill assembly (Column 5, Line 54)] for use with a sill (11) (Column 5, Line 55), comprising: a subsill (12) (Column 5, Line 55) positioned at least partially below the sill (11); a plurality of pressure chambers (12d and 12e) [cavities (Column 6, Lines 34-35, 63-66)] positioned between the sill (11) and the subsill (12) and extending lengthwise [see Figure 2] along the subsill (12); and apertures (12o, 12p, 12r, 12s Fig 5) (Column 7, Lines 55-56) arranged in the plurality of pressure chambers (12d and 12e) in such a way that forces water passing through the plurality of pressure chambers (Column 8, Lines 52-56) to be routed circuitously [see Figure 14].
Regarding claim 2, ‘147 teaches in Figure 1, the plurality of pressure chambers (12d and 12e) includes a first pressure chamber (12d) and a second pressure chamber with the second pressure chamber (12e) positioned behind the first pressure chamber (12d).
Regarding claim 3, ‘147 teaches in Figure 1, the subsill (12) includes a subsill bottom wall (12a) (Column 6, Line 24) and a subsill back wall (12c) (Column 6, Lines 24-25), each extending lengthwise [see Figure 2] along the subsill (12); the subsill back wall (12c) projecting upward from the subsill bottom wall (12a) and positioned behind the sill (12); and the second pressure chamber (12e) is formed between the subsill back wall (12c) and the sill (12).
Regarding claim 4, ‘147 teaches in Figure 1, a trough [shown space by arrow 11c between the subsill back wall 12c and the sill sidewall 11c] extending lengthwise [Figure 2 shows the sill assembly has a length] along the subsill (12) formed above the second pressure chamber (12e) between the subsill back wall (12c) and the sill (11).
Regarding claim 5, ‘147 teaches in Figure 1, the plurality of pressure chambers (12d and 12e) include a third pressure chamber (11e) [second sill cavity (Column 6, Lines 63-66)] extending lengthwise [Figure 2 shows the sill assembly has a length] along the subsill (12), the third pressure chamber (11e) positioned above the second pressure chamber (12e) and between the subsill back wall (12c) and the sill (11).
Regarding claim 7, ‘147 teaches in Figure 1, a sill assembly (10) (Column 5, Line 54), comprising: a sill (11) (Column 5, Line 55); a subsill (12) (Column 5, Line 55) positioned at least partially below the sill (11); a plurality of pressure chambers (12d and 12e) [cavities (Column 6, Lines 34-35, 63-66)] positioned between the sill (11) and the subsill (12) and extending lengthwise [see Figure 2] along the subsill (12); and apertures (12o, 12p, 12r, 12s Fig 5) (Column 7, Lines 55-56) arranged in the plurality of pressure chambers (12d and 12e) in such a way that forces water passing through the plurality of pressure chambers (Column 8, Lines 52-56) to be routed circuitously [see Figure 14].
Regarding claim 8, ‘147 teaches in Figure 1, the plurality of pressure chambers (12d and 12e) includes a first pressure chamber (12d) and a second pressure chamber with the second pressure chamber (12e) positioned behind the first pressure chamber (12d).
Regarding claim 9, ‘147 teaches in Figure 1, the subsill (12) includes a subsill bottom wall (12a) (Column 6, Line 24) and a subsill back wall (12c) (Column 6, Lines 24-25), each extending lengthwise [see Figure 2] along the sill assembly (10); the subsill back wall (12c) projecting upward from the subsill bottom wall (12a); the sill (11) includes a sill back wall (11c) (Column 6, Line 14) positioned in front of the subsill back wall (12c) [relative to the exterior floor 16]; and the second pressure chamber (12e) is formed between the sill back wall (11c) and the subsill back wall (12c).
Regarding claim 10, ‘147 teaches in Figure 1, a trough [shown space by arrow 11c between the subsill back wall 12c and the sill sidewall 11c] extending lengthwise [Figure 2 shows the sill assembly has a length] along the sill assembly (10) is formed above the second pressure chamber (12e) between the subsill back wall (12c) and the sill back wall (11c).
Regarding claim 11, ‘147 teaches in Figure 1, the plurality of pressure chambers (12d and 12e) include a third pressure chamber (11e) [second sill cavity (Column 6, Lines 63-66)] extending lengthwise [Figure 2 shows the sill assembly has a length] along the subsill (12), the third pressure chamber (11e) positioned above the second pressure chamber (12e) and between the sill back wall (11c) and subsill back wall (12c).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 11,346,147 in view of US Patent # 8,132,370 [hereinafter ‘370].
Regarding claim 6, ‘147 teaches in Figure 1, the sill (11) including a sill back wall (11c) (Column 6, Line 14) and the subsill (12) including a subsill back wall (12c) (Column 6, Lines 24-25) with a trough [shown space by arrow 11c between the subsill back wall 12c and the sill sidewall 11c] formed therebetween, the plurality of pressure chambers are arranged so water flowing into the trough from the plurality of pressure chambers can drain into the plurality of pressure chambers (Column 8, Lines 52-56) but does not teach a second plurality of pressure chambers. However, in Figure 1 of the current invention, barrier (101) separates the plurality of pressure chambers into a first plurality and a second plurality. ‘370 teaches in Figure 4, a like barrier (232) [insert seal (Column 6, Line 44)] thus creating a second plurality of pressure chambers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a barrier in order to separate the pressure chamber into a water and air inlet and outlet chamber (Column 6, Lines 45-48).
Regarding claim 13, ‘147 teaches in Figure 1, the sill (11) including a sill back wall (11c) (Column 6, Line 14) and the subsill (12) including a subsill back wall (12c) (Column 6, Lines 24-25) with a trough [shown space by arrow 11c between the subsill back wall 12c and the sill sidewall 11c] formed therebetween, the plurality of pressure chambers are arranged so water flowing into the trough from the plurality of pressure chambers can drain into the plurality of pressure chambers (Column 8, Lines 52-56) but does not teach a second plurality of pressure chambers. However, in Figure 1 of the current invention, barrier (101) separates the plurality of pressure chambers into a first plurality and a second plurality. ‘370 teaches in Figure 4, a like barrier (232) [insert seal (Column 6, Line 44)] thus creating a second plurality of pressure chambers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a barrier in order to separate the pressure chamber into a water and air inlet and outlet chamber (Column 6, Lines 45-48).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims [pending overcoming the Drawing Objection and 112 rejection].
The following is a statement of reasons for the indication of allowable subject matter:  The Prior Art does not anticipate or make obvious a through formed above the third pressure chamber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635